EXHIBIT 10.1

AMENDMENT NO. 15

to

RECEIVABLES PURCHASE AGREEMENT

THIS AMENDMENT NO. 15 (this “Amendment”) is entered into as of January 30, 2008
by and among New School, Inc., as Seller (“Seller”), School Specialty, Inc., as
Servicer (“SSI”), Falcon Asset Securitization Company LLC (formerly known as
Falcon Asset Securitization Corporation) (“Falcon”), the Financial Institutions
party hereto, and JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA
(Main Office Chicago)), as agent (the “Agent”).

PRELIMINARY STATEMENT

A. Seller, SSI, Falcon, the Financial Institutions and the Agent are parties to
that certain Receivables Purchase Agreement dated as of November 22, 2000 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Purchase Agreement”). Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed to them in the Purchase Agreement.

B. Seller, SSI, Falcon, the Financial Institutions and the Agent have agreed to
amend the Purchase Agreement, subject to the terms and conditions hereinafter
set forth.

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Amendment. Effective as of the date hereof, subject to the
satisfaction of the conditions precedent set forth in Section 2 below, the
Purchase Agreement is hereby amended as follows:

1.1 The definition of “Liquidity Termination Date” in Exhibit I thereof is
restated in its entirety as follows:

“Liquidity Termination Date” means January 28, 2009.

SECTION 2. Conditions Precedent. This Amendment shall become effective and be
deemed effective, as of the date first above written, upon receipt by the Agent
of (i) one copy of this Amendment duly executed by each of the parties hereto,
and (ii) one duly executed copy of that certain Second Amended and Restated Fee
Letter, of even date herewith, among the Seller, Falcon and the Agent.

Signature Page

to

Amendment No. 15 to Receivables Purchase Agreement



--------------------------------------------------------------------------------

SECTION 3. Covenants, Representations and Warranties of the Seller and the
Servicer.

3.1 Upon the effectiveness of this Amendment, each of Seller and SSI hereby
reaffirms all covenants, representations and warranties made by it, to the
extent the same are not amended hereby, in the Purchase Agreement and agrees
that all such covenants, representations and warranties shall be deemed to have
been re-made as of the effective date of this Amendment.

3.2 Each of Seller and SSI hereby represents and warrants as to itself (i) that
this Amendment constitutes the legal, valid and binding obligation of such party
enforceable against such party in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and general principles of equity which may limit the availability of
equitable remedies and (ii) upon the effectiveness of this Amendment, no event
shall have occurred and be continuing which constitutes an Amortization Event or
a Potential Amortization Event.

SECTION 4. Reference to and Effect on the Purchase Agreement.

4.1 Upon the effectiveness of this Amendment, each reference in the Purchase
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” “hereby” or
words of like import shall mean and be a reference to the Purchase Agreement as
amended hereby, and each reference to the Purchase Agreement in any other
document, instrument or agreement executed and/or delivered in connection with
the Purchase Agreement shall mean and be a reference to the Purchase Agreement
as amended hereby.

4.2 Except as specifically amended hereby, the Purchase Agreement and other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.

4.3 The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Falcon, the Financial
Institutions or the Agent under the Purchase Agreement or any of the other
Transaction Documents, nor constitute a waiver of any provision contained
therein, except as specifically set forth herein.

SECTION 5. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument.

 

Sch. A-2



--------------------------------------------------------------------------------

SECTION 7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

* * * *

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
on the date first set forth above by their respective officers thereto duly
authorized, to be effective as hereinabove provided.

 

NEW SCHOOL, INC., as Seller By:  

/s/ Kevin L. Baehler

Name:   Kevin L. Baehler Title:   VP Corporate Controller SCHOOL SPECIALTY,
INC., as Servicer By:  

/s/ Kevin L. Baehler

Name:   Kevin L. Baehler Title:   VP Corporate Controller

FALCON ASSET SECURITIZATION

COMPANY LLC

By:   JPMORGAN CHASE BANK, N.A.,   its Attorney-in-Fact By:  

/s/ Ron Atkins

Name:   Ron Atkins Title:   Executive Director  

JPMORGAN CHASE BANK, N.A., as a

Financial Institution and as Agent

By:  

/s/ Ron Atkins

Name:   Ron Atkins Title:   Executive Director

 

Sch. A-3